Citation Nr: 1509016	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder with depressed mood, currently rated 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Mother



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified during a travel board hearing in August 2012 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran did not respond to the December 2014 letter that notified him that the Judge who conducted that hearing was no longer at the Board and of the opportunity to testify at another hearing.  Therefore, as provided in the letter, the Board assumes that the Veteran does not want another Board hearing.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2014).  In addition, since the Veteran claims that his service-connected disability affects his ability to obtain or maintain employment, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Accordingly, that claim has been added as an additional matter for appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2013, the Board denied the claim for an increased rating for adjustment disorder with depressed mood, rated 30 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In response, the Court issued a December 2014 Joint Motion for Partial Remand and a concurrent Order, remanding the Veteran's claim to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, crying spells, self-isolation, impairment of short-term memory, and near continuous depression affecting the ability to function independently.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9440 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in April 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain the evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in March 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Chronic adjustment disorder is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 4th ed. (1994).  

Although GAF scores are evidence to be considered in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued.  Rather, it must be considered in light of the actual symptoms of a psychiatric disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the VA disability rating to be assigned.  The rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43,186 (1995).  

At the time the Veteran filed the March 2009 claim for an increased rating for mental health issues and unemployability, he reported mood swings and severe depression prevented him from securing or following substantially gainful employment.  

In a May 2009 written statement by the Veteran's wife, she reported the Veteran had constant mood swings and an inability to work due to his disabilities had caused significant emotional and financial stress on the entire family, including their social lives.  She also stated that the Veteran's poor memory played a large role in his inability to function.

At an August 2012 Board hearing, the Veteran testified that his memory was not very good and during conversations he suddenly forgot what he was talking about or saying.  The Veteran stated that he had spells during the day when things were fine, and then he had a complete breakdown or meltdown where he could not function.  That was corroborated by the Veteran's spouse and mother who testified that the Veteran broke down in tears each day.  The Veteran also testified that he was in a court ordered treatment program because he lost his temper at a VA hospital and got into a verbal confrontation with a nurse.  He stated that at the time he felt anxious because he thought he might be having a heart attack and he believed the nurses were not taking his condition seriously.  He stated that he did not threaten the nurse to the degree that he was going to kill her, but he felt that he did cause some significant problems at the hospital due to his adjustment disorder.  The Veteran also testified that he didn't have any friends and self-isolated because he didn't want to be around people.  The Veteran testified that he believed that his adjustment disorder was one of the major factors in his inability to maintain employment.  

A March 2014 VA mental disorders examination shows that the Veteran reported little motivation, poor appetite due to stomach problems, no interest in sex, and had frequent awakenings from pain.  The Veteran's symptoms were noted as depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, and assigned a GAF of 56, indicative of moderate symptoms.

VA treatment reports show that the Veteran was in group therapy for addiction beginning in January 2012.  In July 2012, an addiction group note shows a GAF score of 40.  In February, May, August, and November 2013 the Veteran had GAF scores of 45.  Additionally, the Board notes that while a September 2013 Mental Health Consult note shows that the Veteran reported some suicidal ideation, there was no other suicidal ideation noted in the treatment records, and the and his spouse denied suicidal ideation during the August 2012 Board hearing.  

VA is not required to find the presence of all, most, or even some of the enumerated symptoms in the General Rating Formula for Mental Disorders to assign a particular rating.  The decision should focus on the social and occupational impairment resulting from the symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir.2013); Sellers v. Principi, 372 F.3d 1318 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that while the Veteran's adjustment disorder with depressed mood because the frequency, duration, and severity of the psychiatric symptoms, demonstrates occupational and social impairment with reduced reliability, and productivity.  Therefore, a 50 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).  Specifically, the psychiatric disability has been manifested by chronic sleep impairment, disturbance of motivation and mood, impairment of short-term memory, depression with crying spells, withdrawn and isolative features, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  The Veteran's GAF has been predominantly 45 or less during the appeal period, indicative of serious symptoms.

However, the Board finds that the criteria for a rating greater than 50 percent are not met.  The Board finds that the evidence does not show that the psychiatric symptomatology results in deficiencies in most areas.  The Board notes that the Veteran has maintained familial relationships.  Therefore, the inability to establish and maintain effective relationships is not shown.  In addition, the Board finds that near continuous depression affecting the ability to function independently, appropriately, and effectively, is not shown.  The evidence shows that the Veteran functions adequately much of the time, but is subject to intermittent crying.  That does not constitute near-continuous depression.  Spatial disorientation is not shown.  Neglect of personal appearance and hygiene is not shown.  While there may be some difficulty adapting to stressful circumstances, such as a worklike setting, and impaired impulse control, the Board finds that the overall level of symptomatology does not rise to deficiencies in most areas.  The Veteran had an episode of loss of impulse control at a VA facility, but is not in mandated treatment for that and the evidence does not show that the level of impaired impulse control results in deficiencies in most areas of social and occupational functioning, when considered with the other symptomatology demonstrated.

Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating, but not higher, for adjustment disorder with depressed mood during the period on appeal.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225 (1993). 

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If both of those steps are not met, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet App 111 (2008). 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  When rating psychiatric disorders, the Board does not limit its analysis to just the factors in the general rating formula, but considers all factors that may indicate the level of impairment.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, only the most extraordinary symptoms would not be contemplated by the diagnostic codes as currently interpreted.  The Board finds that extraordinary symptoms are not shown here.  Therefore, the Board finds that the assigned schedular rating is adequate to rate the Veteran's adjustment disorder with depressed mood disability, and no referral for consideration of an extraschedular rating is required.


ORDER

Entitlement to an increased rating of 50 percent, but not higher, for adjustment disorder is granted.


REMAND

In his March 2009 claim for a TDIU, the Veteran stated that he was unable to secure employment due to his service-connected disabilities, namely his mood swings and severe depression, as well as his back and knee.  Additionally, at the August 2012 Board hearing the Veteran testified that he believed his adjustment disorder was one of the major factors in his inability to maintain employment.  

A remand is necessary in order to provide the Veteran a VA vocational examination to ascertain whether service-connected disabilities make him unemployable.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an examination with a vocational specialist to determine the impact of the service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file must be reviewed by the examiner.  All necessary tests should be conducted and all findings should be reported in detail.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities in combination, without consideration of any nonservice-connected disabilities,  make the Veteran unable to secure or follow a substantially gainful occupation.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience.  The service-connected disabilities are migraines, adjustment disorder with depressed mood, residuals scars of multiple lipoma removal, left foot and ankle disability, left thumb disability, hypertension, gastritis, left wrist disability, and hemorrhoids.  The examiner should describe what type of employment activities would be limited due to his service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be required due to the service-connected disabilities.

2.  Then, readjudicate the claim for entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


